BRITT, Judge.
Defendant’s only assignment of error is that the court erred in failing to grant his motion for nonsuit at the close of all the evidence.
The evidence presented by the State (defendant offering no evidence) tended to show: Around 9:00 p.m. on 27 December 1973, witness Taylor received a telephone call from his neighbor advising that a car was in a ditch near the neighbor’s house. Taylor called the sheriff and then he and the neighbor went to the car where they found defendant leaning on the front fender. The car was not damaged and was still warm; defendant stated that he was all right. Some five minutes later, Officer Dancy arrived and five minutes thereafter Officer Holcomb arrived. Defendant was weaving back and forth, had a very strong odor *557of alcohol on his breath, and could not walk without assistance. Defendant told the officers that he was the driver of the car. In the opinion of the officers, defendant was under the influence of intoxicants. Defendant was taken to the Kannapolis Police Department where he was given a breathalyzer test which disclosed .24 percent weight of alcohol in defendant’s blood.
We hold that the evidence was sufficient to withstand defendant’s motion for nonsuit and the assignment of error is overruled.
No error.
Judges Campbell and Vaughn concur.